                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 DAIZEY KINN, individually and as                 CV 19-24-M-DLC-KLD
 Personal Representative of the Estate of
 Shannon Renee McBee, Deceased, and
 on behalf of JEREMY BAXTER,                      ORDER
 HUNTER BAXTER, AND MAXWEL
 BAXTER,

                     Plaintiffs,

 vs.

 UNITED STATES BAKERY d/b/a
 FRANZ FAMILY BAKERIES,

                     Defendant.

       On January 29, 2020, Plaintiffs filed an unopposed motion for leave to file

three exhibits in support of their Motion for Partial Summary Judgment re:

Interstate Commerce under seal. The documents at issue consist of a contractual

agreement between Albertsons/Safeway and Defendant United States Bakery, a

series of documents titled as “invoices” containing specific items and quantities of

bread product delivered to the Albertsons in Lewistown, Montana, and an excerpt

of a report showing bread deliveries to Albertsons with those that originated at

bakeries out-of-state.
      On January 31, 2020, the Court issued an order giving Defendant United

States Bakery until February 7, 2020, within which to make a showing, by affidavit

or otherwise, of compelling reasons why Plaintiffs’ Exhibits G, H, and I should be

filed under seal. United States Bakery thereafter filed a response and affidavit in

support of filing Exhibits G and H under seal and filing a redacted version of

Exhibit I in the public record. (Doc. 41.)

      Defendants have adequately shown that compelling reasons exist for filing

the exhibits under seal or in redacted form. The exhibits include proprietary

business information, the disclosure of which would constitute a breach of

confidentiality and could result in harm to Defendant’s competitive standing.

Plaintiffs’ unopposed motion for leave to file exhibits under seal (Doc. 32) is

therefore GRANTED as follows: Plaintiffs may file Exhibits G and H under seal

and Exhibit I in redacted form.

             DATED this 11th day of February, 2020.



                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
